Title: To James Madison from Donald Fraser Sr., 8 June 1817
From: Fraser, Donald, Sr.
To: Madison, James


Highly Respected Sir.Newyork June 8th. 1817.
Notwithstanding, my not having the honor of a personal acquaintance, yet, I trust, that, the well known, suavity of your disposition will induce you to pardon my freedom in addressing you at present.
Knowing, that for many years past, your highly useful life, has been Devoted to the promotion of the best interests of your beloved Country: I [s]hou’d not have intruded upon your retireme[n]t, but for two cogent reasons.
First, to evince, that I was not unmindful of your bounty towards me, some since; when, by misfortune, I had lost the fruits of many years Industry.
Secondly. Your liberality towards my son, Donald, in having twice Brevetted him; & lastly, in your having Granted him his full Major’s Pension; which he has, as a truly felial son, transferred to me: and his appointment to his present situation; as Secy. to his friend, Genl. Peter B. Porter; they fought & bled together. These instateces [sic] of your Bounty, have impressed his mind, with indeliable gratitude, towards the late President of the UStates: And, should John-Bull, in his mad career, again measure Swords with us, he would doubtless fight hard, in the defence of the Liberties of his country: He has been four times wounded, in as many hard fought battles: The Capture of York, & Fort-George; the Sanguinary Battle of Chipawaw, & at the famous Sortie from Erie; where he was shot through the leg, in the act of s[p]iking a cannon, in one of the Enemy’s forts. You’ll pardon the partialy of a parent, towards a favorite son: He, now, thank God! can walk & ride tolerably well; tho, his leg, can’t bear much hardship.
That your Days may be numberous & happy here, & crowned with Eternal felicity here after, is the Sincere wish, of Sir, Your respectful obdt. humble Servant
Donald Fraser Senr.
